 

Exhibit 10.37

CONSULTING Agreement

____________________________

This Agreement by and between Orchestra Premaman USA Inc. (“Orchestra”) and
Destination Maternity Corporation (“Destination”), dated as of January 27,
2017.  

 

1.

ENGAGEMENT.

 

a.

Orchestra hereby engages Destination to represent Orchestra in the analysis,
determination, and procurement of retail locations for the conduct of
Orchestra’s retail business (each space, a “Facility” and collectively the
“Facilities”) on a non-exclusive basis in the United States. The number,
location, size and layout of the Facilities shall be subject to approval in
Orchestra’s sole discretion.  Orchestra intends to lease, sublease, license,
acquire or otherwise enter into an occupancy agreement permitting the lawful use
and occupancy of each Facility (each such agreement being collectively referred
to as a “Lease”).

 

b.

In connection with the engagement, Destination shall provide the services set
forth on Exhibit A attached hereto and made a part hereof (the “Services”).

 

c.

Destination shall promptly disclose to Orchestra all instances where (i)
Destination represents the interest of any person or entity which is the leasing
agent or has an ownership interest in any building which is also identified as
being the potential site for a Facility and (ii) Destination represents a
competing user or tenant (including Destination) for any space for which
Destination has submitted a request for proposal on Orchestra’s behalf and which
is also identified as a potential site for a Facility.

 

d.

This Agreement applies only to Orchestra’s requirements for the Facilities
described above.  Should Orchestra decide to utilize Destination to assist it
with requirements other than the Facilities, that decision will be made the
subject of a separate written agreement or a written addendum to this Agreement.

 

e.

All negotiated arrangements relating to a real estate transaction with Orchestra
as principal are at all times subject to Orchestra’s approval in its sole
discretion. Destination shall not have the authority to bind Orchestra in any
manner.

 

2.

ENGAGEMENT TEAM.  Destination will utilize its existing team of professionals
who perform similar services for Destination who shall manage and largely
perform the services under this Agreement.  Other individuals may be called upon
to provide additional expertise as deemed necessary by Destination.  

 

3.

COMPENSATION.  Orchestra agrees that Destination shall be compensated for its
efforts hereunder in accordance with the provisions of Exhibit B attached hereto
and made a part hereof.

 

--------------------------------------------------------------------------------

 

 

4.

INDEMNIFICATION AND EXCULPATION

 

a.

Indemnification.  Orchestra hereby agrees, subject to paragraph (c) below, to
indemnify, defend and hold harmless Destination from and against any and all
losses, liabilities, damages, costs and expenses (including, without limitation,
reasonable out-of-pocket attorneys’ fees and costs, and expert-related
out-of-pocket fees and costs (collectively, “Attorneys’ and Experts’ Fees”)),
fines and penalties (collectively “Losses”) which Destination or any of its
affiliates, or any of their respective directors, officers or employees (each,
an “Indemnified Person”) may sustain, suffer or incur in connection with the
performance of the Services pursuant to this Agreement; provided, however, in no
event shall Orchestra be required to indemnify an Indemnified Person for Losses
pursuant to this paragraph if such Indemnified Person is found by a court of
competent jurisdiction to have acted in bad faith or with gross negligence or
willful misconduct and such action was the proximate cause of the incurrence of
such Losses,  

 

b.

Exculpation.  Destination shall not be liable to Orchestra for a breach of this
Agreement unless it is determined that such breach resulted from the gross
negligence, bad faith or willful misconduct on the part of an Indemnified
Party.  

 

c.

Limitation on Recovery.  No party will be entitled to punitive, special and/or
consequential damages, and we each waive all rights to and claims for relief
other than for compensatory damages.

 

5.

MISCELLANEOUS

 

a.

Term.  This Agreement shall commence upon its execution by both parties and
shall expire on December 31, 2017, unless prior to that date this Agreement is
(i) terminated by either Orchestra or Destination in writing, or (ii) extended
by written agreement of Orchestra and Destination.

 

b.

Termination with Cause.  Either Destination or Orchestra has the right to
terminate this Agreement for cause by providing ten (10) days’ prior written
notice to the other detailing a material failure to perform, on a reasonably
timely basis, responsibilities under this Agreement.  The defaulting party shall
have the opportunity to cure a default by promptly commencing such cure within
such ten (10) day notice and cure period and thereafter diligently carrying out
such cure to completion, within a reasonable time, and upon such cure, such
event shall not be deemed to be a default.  If the defaulting party does not
cure the default, the non-defaulting party may terminate this Agreement and may
exercise any other rights and remedies available to it at law, in equity or
under this Agreement.

 

c.

Termination without Cause.  Either party shall also have the right to terminate
this Agreement without cause at any time upon at least thirty (30) days’ prior
written notice to the other party.

-2-

 

 

--------------------------------------------------------------------------------

 

 

d.

Lease after Termination without Cause or Expiration.  Notwithstanding anything
in this Agreement to the contrary, Destination shall be entitled to a consulting
fee as provided in Exhibit B with respect to any Lease for a Facility executed
after the termination without cause or expiration of the Agreement if, within
one hundred eighty (180) days after the expiration of the term of this
Agreement, or after this Agreement otherwise terminates other than due to
Destination’s default (the “Post-Term”), Orchestra enters into a Lease (a) with
a third party with whom Destination engaged in substantive negotiations on
Orchestra’s behalf (either directly or through another broker or agent) or (b)
for a Facility which was submitted to Orchestra during the term of this
Agreement (each a “Existing Prospect”).  Destination will submit to Orchestra a
list of such Existing Prospects with respect to each anticipated market no later
than fifteen (15) business days following the expiration or termination of the
Term; provided, however, that if a written offer has been submitted prior to
said expiration or termination date, then it shall not be necessary to include
the offeror’s name on the list.

 

e.

No Right to Commit Orchestra.  Destination has no right, power or authority to
commit, bind or otherwise obligate Orchestra in any manner.  All Leases or
contracts for services involving Orchestra with the Landlord or any third party
may be executed only by an authorized representative of Orchestra.  Destination
and its partners, subcontractors, employees and cooperating Destinations shall
at all times be deemed independent contractors of Orchestra and no employment,
joint venture, partnership or other relationship shall exist between Destination
and Orchestra.

 

f.

Binding Agreement.  This Agreement is binding upon the parties hereto and their
respective successors and assigns, provided, however, that neither party may
assign, subcontract or delegate its obligations under this Agreement without the
prior written consent of the other party.  This Agreement may be executed in
counterparts, each of which shall be deemed an original.  Delivery of a copy of
an executed counterpart by PDF or other mutually acceptable electronic format
shall constitute sufficient delivery of an executed original counterpart.

 

g.

Involvement of Another Broker or Agent.  If Destination, intentionally or
unintentionally, involves another broker or agent other than the listing broker
or agent of the Landlord, Destination shall be responsible for the payment of
all commissions payable to such other brokers or agents and agrees to indemnify,
defend and hold Orchestra harmless against all claims (including reasonable
attorneys fees incurred in investigating or defending such claims) or any such
commissions or fees resulting from Orchestra’s intentional or unintentional
acts.  If Orchestra, intentionally or unintentionally, involves another broker
or agent, Orchestra shall be responsible for the payment of all commissions to
such other brokers or agents and agrees to indemnify and hold Destination
harmless against all claims (including reasonable attorneys fees incurred in
investigating or defending such claims) for such commissions or fees resulting
from Orchestra’s intentional or unintentional acts.

-3-

 

 

--------------------------------------------------------------------------------

 

 

h.

Governing Law.  This Agreement has been entered into in the State of Delaware
and shall be governed by the laws of the State of Delaware without regard to its
conflict of laws principles.

 

i.

Confidentiality. It is agreed by both parties that all aspects of this Agreement
shall be treated confidentially by both parties.

 

j.

Prevailing Parties; Waiver of Jury Trial.  If there is a dispute between the
parties, the parties agree to resolve it subject to the following:

 

i.

If either party institutes a legal proceeding against the other party relating
to this Agreement, the prevailing party shall recover from the non-prevailing
party all of its (a) Attorneys’ and Experts’ Fees, and (b) other out-of-pocket
expenses.  All past due amounts shall bear interest at eight percent (8%) per
annum or the maximum rate permitted in the state in which the property is
located.  

 

ii.

WHERE PERMITTED BY LAW, EACH PARTY KNOWINGLY AGREES TO WAIVE ANY AND ALL RIGHTS
TO HAVE A DISPUTE ON ANY MATTER RELATING TO, OR ARISING FROM THIS AGREEMENT
DETERMINED BY A JURY.

 

k.

Miscellaneous.  This Agreement is the entire agreement between the parties and
supersedes all prior understandings between the parties regarding this
engagement.  This Agreement may not be altered or terminated except in a writing
signed by both Orchestra and Destination.  Neither party’s failure to exercise
any of its rights under this Agreement will relieve the other party of its
obligations hereunder.  Nothing herein is or may be deemed a waiver or full
statement of any of the rights or remedies, whether at law or in equity, of
either party all of which are expressly reserved.  If any provision of this
Agreement is unenforceable or void under applicable law, the remaining
provisions will continue to be binding.

-4-

 

 

--------------------------------------------------------------------------------

 

In witness whereof, the parties have entered into this Agreement, effective as
of the date set forth above.

 

DESTINATION MATERNITY corporation

 

By:

/s/ Ronald J. Masciantonio

 

Name:

Ronald J. Masciantonio

 

Title:

EVP & Chief Administrative Officer

 

 

Executed On:

January 31, 2017

 

Orchestra Premaman USA Inc.

 

 

By:

/s/ Agathe Boidin

 

Name:

Agathe Boidin

 

Title:

CEO

 

 

Executed On:

January 31, 2017

 

-5-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES

A.

DEFINITION OF REQUIREMENTS - With assistance from Orchestra and any other
professionals engaged by Orchestra including, but not limited to, architects
(such other professionals’ fees to be paid directly by Orchestra or through the
Landlord of a Facility).

 

•

Develop an understanding of the goals, objectives and business of Orchestra and
incorporate that knowledge into structuring the anticipated real estate
transactions with respect to the Facilities.

 

•

Define location requirements.

 

•

Develop a strategic plan which will include the identification of reasonably
feasible alternatives.

 

•

Conduct management presentations as necessary.

 

•

Develop timetable outlining deadlines and responsibilities.

B.

MARKET RESEARCH AND ANALYSIS

 

•

Provide market research tailored to Orchestra’s requirements.

 

•

Provide analysis of space availability and vacancy rates, both current and
projected.

 

•

Identify costs, overall rental rates, and concession packages, calculated on a
basis and in a format to be approved by Orchestra, for accurate comparison.

C.EVALUATION OF PROPOSALS

 

•

Project Evaluation - Technical

 

•

“Work Letter” evaluation to ensure appropriate construction process and to
determine actual value of proposals versus regular budget.

 

•

Provide concise executive summaries of data for presentations to include
recommendation.

 

•

Project Evaluation - Financial

 

•

Compare all proposed financial transaction structures.

 

•

Compare Net Present Values of alternatives.

 

•

“Normalize” proposals for comparison.

-6-

 

 

--------------------------------------------------------------------------------

 

 

•

Develop comprehensive spreadsheet analysis format in a format approved by
Orchestra.

 

•

Provide concise executive summaries of data for presentations, including
recommendations.

D.NEGOTIATIONS

 

•

Develop and implement a transaction plan and negotiation strategy.

 

•

Establish and maintain a competitive environment to obtain the most advantageous
transaction structure and quality.

 

•

Coordinate site tour of final options under consideration.

 

•

Assist in business, financial and legal negotiation of “letter of intent” and
Lease documentation.

 

•

Provide both economic and non-economic analysis of tradeoffs and alternate
positions.

E.OTHER SERVICES

 

•

Report information expeditiously so that Orchestra may make decisions and
selections on a timely basis.

-7-

 

 

--------------------------------------------------------------------------------

 

exhibit B

COMPENSATION

 

1.

Fees:  In exchange for all advisory services provided hereunder, Orchestra shall
pay to Destination $65,000 for each fully executed Lease, (in immediately
available US dollars) which such amount shall be paid on the date that is no
later than ten days following the full execution of each Lease.  Notwithstanding
the foregoing, with respect to the current negotiation of the King of Prussia,
PA Facility, Orchestra shall pay to Destination a fee of $10,000 upon full
execution of the Lease.   

 

2.

Expenses:  Reimbursement for reasonable out-of-pocket marketing and travel
related expenses per anticipated Facility which shall be due and payable within
thirty (30) days following written invoice.

-8-

 

 